COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Lisa Davis v. Dalayna Smith

Appellate case number:    01-14-00806-CV

Trial court case number: PR-0074876A

Trial court:              Probate Court of Galveston County

        The record in this appeal was originally due on October 27, 2014. The clerk’s record was
filed on November 13, 2014, but the reporter’s record has not been filed. On October 10, 2014,
the Clerk of this Court notified appellant that the court reporter responsible for preparing the
record in this appeal had informed the Court that appellant had not (1) requested a reporter’s
record or (2) paid, or made arrangements to pay, for the reporter’s record. See TEX. R. APP. P.
35.3(b). The Clerk further notified appellant that unless she provided written evidence that she
has paid, or made arrangements to pay, for the reporter’s record, or provided proof that she is
entitled to proceed without payment of costs by November 10, 2014, the Court might consider
the appeal without a reporter’s record. See TEX. R. APP. P 37.3(c). Appellant failed to respond to
the notice. Although the docketing statement filed by appellant on October 14, 2014 states that
she requested the reporter’s record and made arrangements to pay for the record, the court
reporter filed an information sheet informing the Court that appellant’s docketing statement is
incorrect and that appellant has neither requested nor paid for the reporter’s record.

       Accordingly, the Court will consider and decide those issues or points that do not require
a reporter’s record for a decision. See id. Appellant’s brief is ORDERED to be filed within 30
days of the date of this order. See TEX. R. APP. P. 38.6(a). Given the delay caused by appellant,
no extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.

Judge’s signature: /s/ Michael Massengale
                    Acting individually      Acting for the Court


Date: February 26, 2015